Citation Nr: 1644147	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle strain, and to a rating in excess of 10 percent from February 10, 2011.

2.  Entitlement to an initial compensable rating for right ankle strain, and to a rating in excess of 10 percent from February 2, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia that granted service connection for a right knee disability and assigned an initial rating of 10 percent, and also granted service connection for disabilities of the right knee and bilateral ankles with an assigned noncompensable initial rating.  

During the course of the appeal the Agency of Original Jurisdiction (AOJ) increased the disability ratings for the left and right ankle disabilities to 10 percent, effective from the dates shown on the title page.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2013.  A transcript of his testimony is of record.

In September 2015, the Board remanded the issues on appeal to the AOJ additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's action in September 2015 also remanded the issue of entitlement to increased evaluation for obstructive sleep apnea to the AOJ for the purpose of providing the Veteran a Statement of the Case (SOC), as required by Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued an SOC on that issue in April 2016, and the Veteran did not thereafter submit a timely substantive appeal.  The issue of entitlement to increased evaluation for obstructive sleep apnea is accordingly not on appeal before the Board.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) recently held that VA examiners must test for pain on active and passive motion, in weight-bearing and nonweight-bearing, and if possible with the range of the opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App. 158 (2016).

The Veteran was recently afforded a VA examination of the ankles and right knee in December 2015.  The examiner did not test the knees and ankles for active versus passive motion and did not objectively test for weight-bearing versus nonweight-bearing.  Therefore, the examination is not compliant with the Court's new guidance under Correia and remand is required for a new examination that is fully compliant with the Court's guidance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left ankle disabilities and his service-connected right knee disability.  The examiner must review the claims file and all relevant electronic medical records.

The examiner is to test both ankles and both knees for range of motion in active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes the required testing is not required in the present case, he or she should clearly explain why this is so.

2.  The AOJ should also perform any other development indicated.

3.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an appropriate period in which to respond. The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

